                                         Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 1 of 22




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                            OMNIBUS ORDER RE: THE PARTIES’
                                   9             v.                                         DAUBERT SEALING MOTIONS
                                  10     ALPHABET INC., et al.,                             [Re: ECF 479, 482, 494, 497, 519]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are the parties’ administrative motions to file under seal portions of their
                                  14   briefing and exhibits in connection with the parties’ Daubert motions. ECF 479, 482, 494, 497,
                                  15   519. For the reasons stated below, each motion is GRANTED IN PART and DENIED IN PART.
                                  16     I.   LEGAL STANDARD
                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  27          However, “while protecting the public’s interest in access to the courts, we must remain
                                  28   mindful of the parties’ right to access those same courts upon terms which will not unduly harm
                                         Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 2 of 22




                                   1   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   2   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   3   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   4   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   5   for access to court records attached only to non-dispositive motions because those documents are

                                   6   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   7   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   8   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                   9   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  10   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  11   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by

                                  12   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,
Northern District of California
 United States District Court




                                  13   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  14   may reflect the court’s previous determination that good cause exists to keep the documents

                                  15   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  16   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  17   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  18   to a stipulation or protective order that allows a party to designate certain documents as

                                  19   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  20          In addition to making particularized showings of good cause, parties moving to seal

                                  21   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  22   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  23   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  24   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  25   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  26   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  27   material” which “lists in table format each document or portion thereof that is sought to be

                                  28   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by
                                                                                          2
                                         Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 3 of 22




                                   1   highlighting or other clear method, the portions of the document that have been omitted from the

                                   2   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   3   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   4   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   5    II.   DISCUSSION
                                   6          The Court has reviewed Plaintiff and Defendants’ sealing motions and the declarations of

                                   7   the designating parties submitted in support thereof. The Court finds that the parties have

                                   8   articulated compelling reasons to seal certain portions of the submitted documents. The proposed

                                   9   redactions are generally narrowly tailored. The Court’s rulings on the sealing requests are set

                                  10   forth in the tables below.

                                  11         A.     ECF 479 (Plaintiff’s motion re Plaintiff’s Daubert motion and exhibits)
                                  12     ECF       Document to be                  Result                        Reasoning
Northern District of California




                                         No.          Sealed:
 United States District Court




                                  13    479-18 Plaintiff’s Notice GRANTED as to Google’s request:              Contains confidential
                                  14           of Motion and      highlighted portions.                        information about the
                                               Daubert Motion to                                               design and operation of
                                  15           Exclude Expert                                                  Loon’s navigational
                                               Testimony and                                                   systems and its technical
                                  16           Portions of                                                     development. Werdegar
                                               Related Expert                                                  Decl. ¶ 6, ECF 487-1.
                                  17           Reports, and                                                    Public disclosure would
                                  18           Exhibits Thereto                                                expose Google to
                                                                                                               competitive harm. Id.
                                  19    479-19 Exhibit 1 to the        GRANTED as to Space Data’s             Contains Space Data’s
                                  20           Hosie Declaration       request: yellow highlighted            proprietary information,
                                                                       portions.                              including purported trade
                                  21                                                                          secrets. See Ritchie Decl.
                                                                                                              ¶ 6, ECF 481. Public
                                  22                                                                          disclosure would expose
                                                                                                              Space Data to competitive
                                  23                                                                          harm. Id.
                                  24
                                                                       GRANTED as to Google’s request: Contains confidential
                                  25                                   orange highlighted portions.    information about Google’s
                                                                                                       project development
                                  26                                                                   practices. Werdegar
                                                                                                       Decl. ¶ 7, ECF 487-1.
                                  27
                                                                                                       Public disclosure would
                                  28                                                                   expose Google to

                                                                                         3
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 4 of 22




                                   1   ECF      Document to be                  Result                           Reasoning
                                       No.         Sealed:
                                   2                                                                   competitive harm. Id.
                                   3   479-20 Exhibit 2 to the    GRANTED as to Google’s request: Contains confidential
                                              Hosie Declaration   Page 98, lines 4-6.             information about Google’s
                                   4                                                              project development
                                   5                                                              practices, including
                                                                                                  discussions about a project
                                   6                                                              under consideration.
                                                                                                  Werdegar Decl. ¶ 8, ECF
                                   7                                                              487-1. Public disclosure
                                                                                                  would expose Google to
                                   8                                                              competitive harm. Id.
                                   9   479-21 Exhibit 3 to the    GRANTED as to Space Data’s           Contains Space Data’s
                                              Hosie Declaration   request: highlighted portions.       proprietary information,
                                  10                                                                   including purported trade
                                  11                                                                   secrets. See Ritchie Decl.
                                                                                                       ¶ 6, ECF 481. Public
                                  12                                                                   disclosure would expose
Northern District of California
 United States District Court




                                                                                                       Space Data to competitive
                                  13                                                                   harm. Id.
                                  14                              GRANTED as to Google’s request: Contains confidential
                                  15                              Table of Contents: VI B.1a–d;          information about the design
                                                                  VIII.A–C.                              and operation of Loon’s
                                  16                                                                     flight and navigational
                                                                  Body Text: ¶¶ 72; 73 (first line); 74 systems. Werdegar
                                  17                              (last line); 75; 76–116, 83            Decl. ¶ 9, ECF 487-1.
                                                                  (heading); 91 (heading); 101           Public disclosure would
                                  18
                                                                  (heading); 106 (heading); 118–33; expose Google to
                                  19                              147; 148 (lines 2, 3, and 6); 149      competitive harm. Id.
                                                                  (last three lines); 150–54; 156–60;
                                  20                              164 (first two lines); 165–73; 174
                                                                  (third line); 175 (second and fifth
                                  21                              line); 176–77; 178 (first two lines);
                                                                  179 (first line); 180; 183, 194–96;
                                  22
                                                                  198 (first three lines); 199–200;
                                  23                              202; 221–26; 238–40; 240 n.12;
                                                                  242–44; 246–48; 251–55; 277–81;
                                  24                              282 (last two lines); 284–86; 287
                                                                  (last line); 291–92; 297 (third line);
                                  25                              304 (heading); 305 (last three
                                                                  lines); 306–08, 307 (heading); 310
                                  26
                                                                  (heading) 310–13, 314 (first two
                                  27                              lines); 325 (first three lines); 326
                                                                  (first three lines); 327-28; 329
                                  28                              (bottom 6 lines); 330 (including
                                                                                   4
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 5 of 22




                                   1   ECF      Document to be                  Result                          Reasoning
                                       No.         Sealed:
                                   2                              images); 333–34; 335–36
                                   3                              (including image); 343; 345–57;
                                                                  359–60; 362–63; 368–69; 371;
                                   4                              374–75; 376 (third line); 377–78;
                                                                  380–81.
                                   5
                                                                  DENIED as to the remainder.          Google, the designating
                                   6                                                                   party, does not seek to seal
                                   7                                                                   the remainder.
                                       479-22 Exhibit 4 to the    GRANTED as to Google’s request: Contains confidential
                                   8          Hosie Declaration   highlighted portions.           information about the design
                                   9                                                              and operation of Loon’s
                                                                                                  navigational systems.
                                  10                                                              Werdegar Decl. ¶ 10, ECF
                                                                                                  487-1. Public disclosure
                                  11                                                              would expose Google to
                                                                                                  competitive harm. Id.
                                  12
Northern District of California
 United States District Court




                                       479-23 Exhibit 8 to the    DENIED.                              Google, the designating
                                  13          Hosie Declaration                                        party, does not seek to seal
                                                                                                       this document.
                                  14
                                       479-24 Exhibit 11 to the   GRANTED as to Google’s request: Contains confidential
                                  15          Hosie Declaration   highlighted portions.           information about the design
                                                                                                  and operation of Loon’s
                                  16                                                              navigational systems.
                                  17                                                              Werdegar Decl. ¶ 11, ECF
                                                                                                  487-1. Public disclosure
                                  18                                                              would expose Google to
                                                                                                  competitive harm. Id.
                                  19
                                       479-25 Exhibit 13 to the   GRANTED as to Space Data’s           Contains Space Data’s
                                  20          Hosie Declaration   request: highlighted portions.       proprietary information,
                                                                                                       including purported trade
                                  21                                                                   secrets. See Ritchie Decl.
                                                                                                       ¶ 13, ECF 481. Public
                                  22                                                                   disclosure would expose
                                  23                                                                   Space Data to competitive
                                                                                                       harm. Id.
                                  24
                                                                  GRANTED as to Google’s request: Contains confidential
                                  25                              Headings: 2.4; 2.5.2 (second line). information about Google’s
                                                                                                        business development,
                                  26
                                                                  Body Paragraphs: ¶¶ 15 (second practices, and strategy,
                                  27                              to last line); 18 (last three lines); including how Google
                                                                  20; 24 (highlighted portion); 26      evaluates strategic partner
                                  28                              (last two lines); 27–28; 30 (third to relationships. Werdegar
                                                                                   5
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 6 of 22




                                   1   ECF      Document to be                   Result                             Reasoning
                                       No.         Sealed:
                                   2                              last line); 31–36; 38; 39 (lines two     Decl. ¶ 12, ECF 487-1.
                                   3                              and three); 40; 42 (second line); 44;    Public disclosure would
                                                                  45 (first and second to last line);      expose Google to
                                   4                              46–47; 52 (last seven lines); 104–       competitive harm. Id.
                                                                  19; 140 (last line); 146; 148 (last
                                   5                              two lines) 184; 187 (second line);
                                                                  188; 195–96; 201 (first two lines);
                                   6                              209 (first three lines); 223; 224
                                   7                              (bottom seven lines); 258–59; 260
                                                                  (last five lines); 270; 272–75; 277
                                   8                              (last two lines); 278 (line three);
                                                                  283, 285 (last five lines); 286; 287
                                   9                              (lines three to five); 288–93; 294
                                                                  (line five); 295; 296 (lines three,
                                  10
                                                                  four and eight); 297 (last three
                                  11                              lines); 302–03; 308–11; 312 (third
                                                                  line); 313 (lines two and three); 316
                                  12                              (last three lines); 317–19; 320 (third
Northern District of California
 United States District Court




                                                                  line and last three lines); 321 (lines
                                  13                              one and three to five); 329 (last two
                                                                  lines); 330 (last six lines); 331; 338
                                  14
                                                                  (lines seven and eight); 340 (line 2);
                                  15                              344 (line three); 348; 365 (last
                                                                  line); 444; 446 (last two lines); 447
                                  16                              (lines three to five and lines 10 to
                                                                  13).
                                  17
                                                                  Footnotes: nn. 3, 13 (highlighted
                                  18
                                                                  portion); 24; 32; 38; 47; 109; 111;
                                  19                              126; 157; 270–71; 278; 280; 288;
                                                                  290–91; 306; 308.
                                  20
                                                                  Exhibits:
                                  21                              Exhibit 2 (entirety)
                                  22                              Exhibit 3, ver. 1 & nn. 1, 5, and 12;
                                                                  Exhibit 3, ver. 2 & nn. 1, 5, and 12;
                                  23                              Exhibit 3, ver. 3 & nn. 1, 5, and 12.

                                  24                              DENIED as to the remainder.              Google, the designating
                                                                                                           party, does not seek to seal
                                  25                                                                       the remainder.
                                  26   479-26 Exhibit 14 to the   GRANTED as to Google’s request: Contains confidential
                                              Hosie Declaration   Pg. 25, lines 16, 23; Pg. 28, lines information about Google’s
                                  27                              12–20.                              business development,
                                  28                                                                  practices, and strategy,

                                                                                    6
                                        Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 7 of 22




                                   1   ECF      Document to be                  Result                          Reasoning
                                       No.         Sealed:
                                   2                                                                   including how Google
                                   3                                                                   evaluates strategic partner
                                                                                                       relationships. Werdegar
                                   4                                                                   Decl. ¶ 13, ECF 487-1.
                                                                                                       Public disclosure would
                                   5                                                                   expose Google to
                                                                                                       competitive harm. Id.
                                   6

                                   7                              DENIED as to the remainder.          Google, the designating
                                                                                                       party, does not seek to seal
                                   8                                                                   the remainder.

                                   9   479-27 Exhibit 15 to the   GRANTED as to Google’s request: Contains confidential
                                              Hosie Declaration   Pg. 21, lines 16–22.            information about Google’s
                                  10                                                              revenue and financial
                                                                                                  information. Werdegar
                                  11                                                              Decl. ¶ 14, ECF 487-1.
                                                                                                  Public disclosure would
                                  12
Northern District of California




                                                                                                  expose Google to
 United States District Court




                                  13                                                              competitive harm. Id.

                                  14                              DENIED as to the remainder.          Google, the designating
                                                                                                       party, does not seek to seal
                                  15                                                                   the remainder.
                                  16   479-28 Exhibit 16 to the GRANTED as to Google’s request: Contains confidential
                                              Hosie Declaration 193:1–194:25; 198:1–199:25.     information about Google’s
                                  17                                                            business development
                                                                                                practices, including internal
                                  18
                                                                                                discussions about
                                  19                                                            technologies being
                                                                                                developed. Werdegar
                                  20                                                            Decl. ¶ 15, ECF 487-1.
                                                                                                Public disclosure would
                                  21                                                            expose Google to
                                                                                                competitive harm. Id.
                                  22

                                  23   479-29 Exhibit 17 to the GRANTED as to Google’s request:        Contains confidential
                                              Hosie Declaration The following paragraphs found on      information about Google’s
                                  24                            pages 7 to 10: ¶¶ 5, 7; 8–9; 14; 18;   business development
                                                                21; 41–42.                             practices, including internal
                                  25                                                                   discussions about
                                                                                                       technologies being
                                  26
                                                                                                       developed. Werdegar
                                  27                                                                   Decl. ¶ 16, ECF 487-1.
                                                                                                       Public disclosure would
                                  28                                                                   expose Google to
                                                                                   7
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 8 of 22




                                   1   ECF       Document to be                Result                        Reasoning
                                       No.          Sealed:
                                   2                                                                competitive harm. Id.
                                   3
                                                                  DENIED as to the remainder.       Google, the designating
                                   4                                                                party, does not seek to seal
                                                                                                    the remainder.
                                   5
                                       479-30 Exhibit 18 to the GRANTED as to Google’s request: Contains confidential
                                   6          Hosie Declaration Entirety of page 2.             information about the design
                                                                                                and operation of Loon’s
                                   7                                                            flight systems. Werdegar
                                   8                                                            Decl. ¶ 17, ECF 487-1.
                                                                                                Public disclosure would
                                   9                                                            expose Google to
                                                                                                competitive harm. Id.
                                  10
                                                                  DENIED as to the remainder.       Google, the designating
                                  11                                                                party, does not seek to seal
                                  12                                                                the remainder.
Northern District of California
 United States District Court




                                  13   479-31 Exhibit 19 to the GRANTED as to Google’s request: Contains confidential
                                              Hosie Declaration Pg. 8, lines 3–7.               information about the design
                                  14                                                            and operation of Loon’s
                                                                                                balloon fleet. Werdegar
                                  15                                                            Decl. ¶ 18, ECF 487-1.
                                  16                                                            Public disclosure would
                                                                                                expose Google to
                                  17                                                            competitive harm. Id.

                                  18                              DENIED as to the remainder.       Google, the designating
                                                                                                    party, does not seek to seal
                                  19                                                                the remainder.
                                  20
                                           B.     ECF 482 (Defendants’ motion re Defendants’ Daubert motion and exhibits)
                                  21
                                       ECF       Document to be                Result                      Reasoning
                                  22   No.          Sealed:

                                  23   482-4    Google’s Motion to GRANTED as to Google’s request: Contains confidential
                                                Exclude Expert     yellow highlighted portions.    information about Loon’s
                                  24            Testimony                                          R&D plans, business plans,
                                                                                                   and financial projections.
                                  25                                                               Werdegar Decl. ¶ 8, ECF
                                                                                                   482-1. Public disclosure
                                  26                                                               would expose Google to
                                  27                                                               competitive harm. Id.

                                  28
                                                                                  8
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 9 of 22




                                   1   ECF      Document to be                   Result                           Reasoning
                                       No.         Sealed:
                                   2                                GRANTED as to Space Data’s           Contains Space Data’s
                                   3                                request: Pg. 10, lines 25-28.        proprietary financial
                                                                                                         information, including
                                   4                                                                     purported trade secrets.
                                                                                                         See Ritchie Decl. ¶ 6,
                                   5                                                                     ECF 488-1. Public
                                                                                                         disclosure would expose
                                   6                                                                     Space Data to competitive
                                   7                                                                     harm. Id.
                                       482-5   Exhibit 1 to the     GRANTED as to Google’s request:      Contains confidential
                                   8           Declaration of       The following paragraphs, Exhibits   information about Google’s
                                   9           Matthew M.           and accompanying footnotes: ¶¶ 82-   business development
                                               Werdegar I/S/O       90; 92-112; 114; 121; 124-31; 134-   practices, including internal
                                  10           Google’s Motion to   37; 140; 142-45; 149-50; 153-58;     discussions about Google’s
                                               Exclude Expert       163-66; 169-72; 175-76; 182-84;      marketing and partnership
                                  11           Testimony            186-96; 199-202; 206-07; 209-10;     plans. Werdegar Decl. ¶ 9,
                                               (Excerpts of the     Exhibits 5, 6C, & 6D.                ECF 482-1. Public
                                  12
Northern District of California




                                               Report of Dr.                                             disclosure would expose
 United States District Court




                                  13           Christine Meyer                                           Google to competitive harm.
                                               (“Meyer Report”)                                          Id.
                                  14           and Exhibits 5, 6C
                                               & 6D)                GRANTED as to Space Data’s           Contains Space Data’s
                                  15                                request: ¶ 147.                      confidential strategic
                                                                                                         business information,
                                  16
                                                                                                         including information
                                  17                                                                     pertaining to third-parties.
                                                                                                         See Ritchie Decl. ¶ 7,
                                  18                                                                     ECF 488-1. Public
                                                                                                         disclosure would expose
                                  19                                                                     Space Data to competitive
                                                                                                         harm. Id.
                                  20

                                  21                                DENIED as to the remainder.          Space Data, the designating
                                                                                                         party, does not seek to seal
                                  22                                                                     the remainder.
                                  23   482-6   Exhibit 2 to the     GRANTED as to Google’s request: Contains confidential
                                               Werdegar             ¶¶ 13; 14 (second line only); 19; information about Google’s
                                  24           Declaration          nn.4-7, 9-10, 14-16.              revenue and financial
                                               (Excerpts of the                                       projections. Werdegar
                                  25           Addendum to the                                        Decl. ¶ 10, ECF 482-1.
                                               Meyer Report)                                          Public disclosure would
                                  26
                                                                                                      expose Google to
                                  27                                                                  competitive harm. Id.

                                  28                                DENIED as to the remainder.          Space Data, the designating
                                                                                    9
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 10 of 22




                                   1   ECF      Document to be                    Result                            Reasoning
                                       No.         Sealed:
                                   2                                                                       party, does not seek to seal
                                   3                                                                       the remainder.
                                       482-8   Exhibit 4 to the    GRANTED as to Google’s request:         Contains confidential
                                   4           Werdegar            42:1-43:15; 44:6-44:25; 95:17-          information about Loon’s
                                   5           Declaration         95:24; 96:11-97:9; 97:24-98:25;         business plans and financial
                                               (Excerpts of the    100:23-101:18; 104:2-106:25;            projections. Werdegar
                                   6           December 2018       107:21-110:5; 110:14-110:25;            Decl. ¶ 11, ECF 482-1.
                                               Deposition of       122:1-124:10; 127:2-127:8; 228:9-       Public disclosure would
                                   7           Christine Meyer)    228:14; 228:18-229:15; 238:1-           expose Google to
                                                                   238:25; 250:5-250:23.                   competitive harm. Id.
                                   8

                                   9                               GRANTED as to Space Data’s              Contains Space Data’s
                                                                   request: Pg. 73, lines 22-25; pg. 95,   confidential financial and
                                  10                               lines 10, 15, and 19; pg. 229,          strategic business
                                                                   line 20.                                information, including
                                  11                                                                       information pertaining to
                                                                                                           third-parties. See Ritchie
                                  12
Northern District of California




                                                                                                           Decl. ¶¶ 6, 7, ECF 488-1.
 United States District Court




                                  13                                                                       Public disclosure would
                                                                                                           expose Space Data to
                                  14                                                                       competitive harm. Id.

                                  15                               DENIED as to the remainder.             Space Data, the designating
                                                                                                           party, does not seek to seal
                                  16
                                                                                                           the remainder.
                                  17   482-9   Exhibit 5 to the   GRANTED as to Google’s request:          Contains confidential
                                               Werdegar           the entire document.                     information about Google’s
                                  18
                                               Declaration                                                 business development
                                  19           (Excerpts of the                                            practices, including internal
                                               Deposition of Anne                                          discussions about Google’s
                                  20           Bray)                                                       partnership plans. Werdegar
                                                                                                           Decl. ¶ 12, ECF 482-1.
                                  21                                                                       Public disclosure would
                                                                                                           expose Google to
                                  22
                                                                                                           competitive harm. Id.
                                  23   482-10 Exhibit 7 to the     GRANTED as to Google’s request:         Contains confidential
                                              Werdegar             highlighted portions of pages 84 to     information about Google’s
                                  24
                                              Declaration (Space   85 as indicated in Google’s             business development
                                  25          Data’s July 2018     Administrative Motion to File           practices, including internal
                                              Amended              Under Seal and accompanying             discussions about Google’s
                                  26          Responses to         Exhibit.                                partnership plans. Werdegar
                                              Google’s                                                     Decl. ¶ 13, ECF 482-1.
                                  27          Interrogatory                                                Public disclosure would
                                              No. 8)                                                       expose Google to
                                  28
                                                                                    10
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 11 of 22




                                   1   ECF      Document to be                  Result                        Reasoning
                                       No.         Sealed:
                                   2                                                                 competitive harm. Id.
                                   3
                                                                  DENIED as to the remainder.        Space Data, the designating
                                   4                                                                 party, does not seek to seal
                                                                                                     the remainder.
                                   5
                                       482-11 Exhibit 8 to the   GRANTED as to Space Data’s          Contains Space Data’s
                                   6          Werdegar           request: the entire document.       proprietary financial
                                              Declaration (Space                                     information, including
                                   7          Data’s 2015                                            purported trade secrets.
                                              Consolidated                                           See Ritchie Decl. ¶ 6,
                                   8          Financial Report)                                      ECF 488-1. Public
                                   9                                                                 disclosure would expose
                                                                                                     Space Data to competitive
                                  10                                                                 harm. Id.

                                  11   482-12 Exhibit 9 to the    DENIED.                            Space Data, the designating
                                              Werdegar                                               party, does not seek to seal
                                  12          Declaration                                            this document.
Northern District of California
 United States District Court




                                              (Opening Expert
                                  13          Report of Sam
                                              Pullen)
                                  14
                                       482-13 Exhibit 10 to the GRANTED as to Google’s request:      Contains confidential
                                  15          Werdegar          ¶¶ 485-86; 486; 486 nn.749-51;       information about the design
                                              Declaration       655; 655 n.922; 677; 678.            and operation of Loon’s
                                  16          (Excerpts of                                           navigational systems.
                                  17          Appendix A to the                                      Werdegar Decl. ¶ 14, ECF
                                              Expert Report of                                       482-1. Public disclosure
                                  18          Sam Pullen)                                            would expose Google to
                                                                                                     competitive harm. Id.
                                  19
                                                                  DENIED as to the remainder.        Space Data, the designating
                                  20                                                                 party, does not seek to seal
                                  21                                                                 the remainder.

                                  22       C.    ECF 494 (Plaintiff’s motion re Opposition brief and exhibits)
                                       ECF      Document to be                  Result                         Reasoning
                                  23
                                       No.         Sealed:
                                  24   494-19 Plaintiff’s       GRANTED as to Space Data’s           Contains Space Data’s
                                              Opposition to     request: highlighted portions at     proprietary business
                                  25          Defendants’       pg. 8, lines 10 & 12.                information, including
                                  26          Motion to Exclude                                      information pertaining to
                                              Expert Testimony                                       third-party partners.
                                  27                                                                 See Ritchie Decl. ¶¶ 5, 9,
                                                                                                     ECF 494-1. Public
                                  28                                                                 disclosure would expose
                                                                                  11
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 12 of 22




                                   1   ECF      Document to be                   Result                           Reasoning
                                       No.         Sealed:
                                   2                                                                      Space Data to competitive
                                   3                                                                      harm. Id.

                                   4                              GRANTED as to Google’s request:         Contains confidential
                                                                  highlighted portions, plus:             information about Loon’s
                                   5                                 • page 9, line 18, text in           business development,
                                                                         second parenthetical;            practices, and strategy.
                                   6
                                                                     • page 10, line 3, text between      Werdegar Decl. ¶ 6, ECF
                                   7                                     “opine that” and “is non-        510-1. Public disclosure
                                                                         infringing”;                     would expose Google to
                                   8                                 • and page 10, line 5, text          competitive harm. Id.
                                                                         between “which used” and
                                   9                                     “infringed.”
                                  10   494-20 Exhibit A to the    GRANTED as to Space Data’s              Contains Space Data’s
                                              Hosie Declaration   request:                                proprietary business
                                  11                                 • ¶ 11(f)                            information, including
                                  12                                 • ¶ 14 (lines 4)                     information pertaining to
Northern District of California




                                                                     • ¶ 15 (company at lines 5 &         third-party partners.
 United States District Court




                                  13                                     6)                               See Ritchie Decl. ¶¶ 5–9,
                                                                     • ¶ 50 (lines 4-5)                   ECF 494-1. Public
                                  14                                                                      disclosure would expose
                                                                     • ¶ 61 (end of line 4)
                                                                     • ¶ 64 (lines 3-4 & 6-7)             Space Data to competitive
                                  15                                                                      harm. Id.
                                                                     • ¶ 66 (line 4)
                                  16                                 • ¶ 147
                                                                     • ¶ 217 (dollar amounts)
                                  17
                                                                     • Footnote 537.
                                  18
                                                                  GRANTED as to Google’s request:         Contains confidential
                                  19                              The following paragraphs and            information about Google’s
                                                                  accompanying footnotes: ¶¶11(b)         business development and
                                  20                              & (c); 19-20; 26-28; 29 (last two       partnership plans, including
                                  21                              sentences); 30; 33-36; 41-48; 51-       highly sensitive revenue and
                                                                  52; 82-90; 92-112; 114; 121; 124-       financial information.
                                  22                              31; 134-37; 140; 142-45; 149-50;        Werdegar Decl. ¶ 7,
                                                                  153-58; 163-66; 169-72; 175-76;         ECF 510-1. Public
                                  23                              182-84; 186-96; 199-02; 206-07;         disclosure would expose
                                                                  209-10; 218-19.                         Google to competitive harm.
                                  24
                                                                                                          Id.
                                  25                              Footnote: n. 53.

                                  26                              Headings: B.1 (pg. 12); B.3 (pg.
                                                                  19); II.C.1 (page 23); III.C.4. (page
                                  27                              47); III.E.a.2.i-v (pages 62-65).
                                  28
                                                                                     12
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 13 of 22




                                   1   ECF      Document to be                  Result                         Reasoning
                                       No.         Sealed:
                                   2                              DENIED as to the remainder.         Google, the designating
                                   3                                                                  party, does not seek to seal
                                                                                                      the remainder.
                                   4   494-21 Exhibit B to the    GRANTED as to Google’s request: Contains confidential
                                   5          Hosie Declaration   highlighted portions of ¶ 140 and information about Google’s
                                                                  nn. 38 & 157.                     marketing and partnership
                                   6                                                                plans. Werdegar Decl. ¶ 8,
                                                                                                    ECF 510-1. Public
                                   7                                                                disclosure would expose
                                                                                                    Google to competitive harm.
                                   8                                                                Id.
                                   9
                                                                  DENIED as to the remainder.         Google, the designating
                                  10                                                                  party, does not seek to seal
                                                                                                      the remainder.
                                  11
                                       494-22 Exhibit C to the    GRANTED as to Space Data’s          Contains Space Data’s
                                  12          Hosie Declaration   request: pg. 117, line 8 (name of   confidential information that
Northern District of California
 United States District Court




                                                                  project).                           pertains to a prospective
                                  13                                                                  relationship with a third-
                                                                                                      party. Hosie Decl. ¶ 6,
                                  14                                                                  ECF 494-2.
                                  15
                                                                  GRANTED as to Google’s request: Contains confidential
                                  16                              Pg. 117, line 8.                information about Google’s
                                                                                                  strategic partnership
                                  17                                                              practices, including specific
                                                                                                  business relationships under
                                  18
                                                                                                  evaluation. Werdegar
                                  19                                                              Decl. ¶ 9, ECF 510-1.
                                                                                                  Public disclosure would
                                  20                                                              expose Google to
                                                                                                  competitive harm. Id.
                                  21
                                                                  DENIED as to the remainder.         Google, the designating
                                  22
                                                                                                      party, does not seek to seal
                                  23                                                                  the remainder.
                                       494-23 Exhibit D to the    GRANTED as to Google’s request: Contains confidential
                                  24
                                              Hosie Declaration   the entire document.            information about Loon’s
                                  25                                                              business development,
                                                                                                  practices, and strategy.
                                  26                                                              Werdegar Decl. ¶ 10, ECF
                                                                                                  510-1. Public disclosure
                                  27                                                              would expose Google to
                                                                                                  competitive harm. Id.
                                  28
                                                                                  13
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 14 of 22




                                   1   ECF      Document to be                  Result                      Reasoning
                                       No.         Sealed:
                                   2   494-24 Exhibit E to the    GRANTED as to Space Data’s       Contains Space Data’s
                                   3          Hosie Declaration   request: the entire document.    proprietary business
                                                                                                   information, including
                                   4                                                               information pertaining to
                                                                                                   third-party partners.
                                   5                                                               See Ritchie Decl. ¶¶ 8, 9,
                                                                                                   ECF 494-1. Public
                                   6                                                               disclosure would expose
                                   7                                                               Space Data to competitive
                                                                                                   harm. Id.
                                   8   494-25 Exhibit F to the    GRANTED as to Space Data’s       Contains Space Data’s
                                   9          Hosie Declaration   request: the entire document.    proprietary business
                                                                                                   information, including
                                  10                                                               information pertaining to
                                                                                                   third-party partners.
                                  11                                                               See Ritchie Decl. ¶¶ 8, 9,
                                                                                                   ECF 494-1. Public
                                  12
Northern District of California




                                                                                                   disclosure would expose
 United States District Court




                                  13                                                               Space Data to competitive
                                                                                                   harm. Id.
                                  14   494-26 Exhibit G to the    GRANTED as to Space Data’s       Contains Space Data’s
                                  15          Hosie Declaration   request: the entire document.    proprietary business
                                                                                                   information, including
                                  16                                                               information pertaining to
                                                                                                   third-party partners.
                                  17                                                               See Ritchie Decl. ¶¶ 8, 9,
                                                                                                   ECF 494-1. Public
                                  18
                                                                                                   disclosure would expose
                                  19                                                               Space Data to competitive
                                                                                                   harm. Id.
                                  20   494-27 Exhibit H to the    GRANTED as to Space Data’s       Contains Space Data’s
                                  21          Hosie Declaration   request: the entire document.    proprietary business
                                                                                                   information, including
                                  22                                                               information pertaining to
                                                                                                   third-party partners.
                                  23                                                               See Ritchie Decl. ¶¶ 8, 9,
                                                                                                   ECF 494-1. Public
                                  24
                                                                                                   disclosure would expose
                                  25                                                               Space Data to competitive
                                                                                                   harm. Id.
                                  26
                                       494-28 Exhibit I to the    GRANTED as to Space Data’s       Contains Space Data’s
                                  27          Hosie Declaration   request: highlighted portions.   proprietary business
                                                                                                   information, including
                                  28                                                               information pertaining to
                                                                                  14
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 15 of 22




                                   1   ECF      Document to be                 Result                      Reasoning
                                       No.         Sealed:
                                   2                                                               third-party partners.
                                   3                                                               See Ritchie Decl. ¶¶ 8, 9,
                                                                                                   ECF 494-1. Public
                                   4                                                               disclosure would expose
                                                                                                   Space Data to competitive
                                   5                                                               harm. Id.
                                   6   494-29 Exhibit J to the    GRANTED as to Google’s request: Contains confidential
                                              Hosie Declaration   highlighted portions.           information about Loon’s
                                   7                                                              R&D plans, including
                                                                                                  technologies under
                                   8                                                              development. Werdegar
                                   9                                                              Decl. ¶ 11, ECF 510-1.
                                                                                                  Public disclosure would
                                  10                                                              expose Google to
                                                                                                  competitive harm. Id.
                                  11
                                       494-30 Exhibit K to the    GRANTED as to Google’s request: Contains confidential
                                  12          Hosie Declaration   highlighted portions.           information about Google’s
Northern District of California
 United States District Court




                                                                                                  R&D plans, including
                                  13                                                              revenue information.
                                                                                                  Werdegar Decl. ¶ 12,
                                  14                                                              ECF 510-1. Public
                                  15                                                              disclosure would expose
                                                                                                  Google to competitive harm.
                                  16                                                              Id.

                                  17   494-31 Exhibit L to the    GRANTED as to Google’s request: Contains confidential
                                              Hosie Declaration   the entire document.            information about Loon’s
                                  18                                                              R&D plans, including
                                                                                                  technologies under
                                  19                                                              development. Werdegar
                                                                                                  Decl. ¶ 13, ECF 510-1.
                                  20                                                              Public disclosure would
                                  21                                                              expose Google to
                                                                                                  competitive harm. Id.
                                  22   494-32 Exhibit M to the    GRANTED as to Google’s request: Contains confidential
                                  23          Hosie Declaration   the entire document.            information about Loon’s
                                                                                                  R&D plans, including
                                  24                                                              technologies under
                                                                                                  development. Werdegar
                                  25                                                              Decl. ¶ 14, ECF 510-1.
                                                                                                  Public disclosure would
                                  26
                                                                                                  expose Google to
                                  27                                                              competitive harm. Id.

                                  28
                                                                                15
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 16 of 22




                                   1   ECF       Document to be                     Result                         Reasoning
                                       No.          Sealed:
                                   2   494-33 Exhibit N to the        GRANTED as to Google’s request: Contains confidential
                                   3          Hosie Declaration       highlighted portions.           information about Loon’s
                                                                                                      R&D plans, including
                                   4                                                                  technologies under
                                                                                                      development. Werdegar
                                   5                                                                  Decl. ¶ 15, ECF 510-1.
                                                                                                      Public disclosure would
                                   6                                                                  expose Google to
                                   7                                                                  competitive harm. Id.

                                   8       D.     ECF 497 (Defendants’ motion re Opposition brief and exhibits)
                                       ECF       Document to be                Result                       Reasoning
                                   9   No.          Sealed:
                                  10   497-4    Google’s          GRANTED as to Google’s request:         Contains confidential
                                                Opposition to     yellow highlighted portions.            information about the design
                                  11            Space Data’s                                              and operation of Loon’s
                                  12            Motion to Exclude                                         navigational systems. Dowd
Northern District of California




                                                Expert Testimony                                          Decl. ¶ 9, ECF 497-1.
 United States District Court




                                  13            and Portions of                                           Public disclosure would
                                                Related Experts                                           expose Google to
                                  14                                                                      competitive harm. Id.
                                  15
                                                                      GRANTED as to Space Data’s              Contains Space Data’s
                                  16                                  request:                                confidential technical,
                                                                                                              business planning, and
                                                                          •   lines 19 (start to “Id. ¶ 64.”)
                                  17                                                                          financial information.
                                                                          •   line 20 (between
                                                                                                              Knoblach Decl. ¶¶ 5, 9,
                                  18                                          “photographs” and
                                                                                                              ECF 511-1. Public
                                                                              “displayed”)
                                                                                                              disclosure would expose
                                  19                                      •   line 22 (between “showing” Space Data to competitive
                                                                              and “Id. ¶¶ 61, 64.”).          harm. Id.
                                  20

                                  21                                  DENIED as to the remainder.         Space Data, the designating
                                                                                                          party, does not seek to seal
                                  22                                                                      the remainder.
                                  23   497-5    Exhibit 4 to          GRANTED as to Google’s request:     Contains confidential
                                                Kamber                The following paragraphs and        information about Google’s
                                  24            Declaration           accompanying footnotes: ¶ 51, 52    business development,
                                                (Excerpts of the      & n.146, 206, 209–210 & nn.509–     practices, and strategy,
                                  25
                                                Expert Report of      530, 218, 219.                      including methods Google X
                                  26            Christine S. Meyer,                                       uses to select projects for
                                                Ph.D.)                                                    development. Dowd
                                  27                                                                      Decl. ¶ 10, ECF 497-1.
                                                                                                          Public disclosure would
                                  28
                                                                                      16
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 17 of 22




                                   1   ECF      Document to be                    Result                         Reasoning
                                       No.         Sealed:
                                   2                                                                    expose Google to
                                   3                                                                    competitive harm. Id.

                                   4                                GRANTED as to Space Data’s          Contains Space Data’s
                                                                    request:                            confidential technical,
                                   5                                                                    business planning, and
                                                                       •   ¶ 50 (lines 4-5)
                                                                                                        financial information,
                                   6                                   •   ¶ 61 (end of line 4)
                                                                                                        including purported trade
                                                                       •   ¶ 64 (lines 3-4 & 6-7)       secrets. Knoblach
                                   7                                   •   ¶ 66 (line 4)                Decl. ¶¶ 6, 7, 9, ECF 511-1.
                                   8                                   •   ¶ 217 (dollar amounts)       Public disclosure would
                                                                       •   Footnote 537 (dollar         expose Space Data to
                                   9                                       amounts).                    competitive harm. Id.
                                  10                                DENIED as to the remainder.         Space Data, the designating
                                  11                                                                    party, does not seek to seal
                                                                                                        the remainder.
                                  12                               GRANTED as to Google’s request:
Northern District of California




                                       497-7   Exhibit 5 to                                             Contains confidential
 United States District Court




                                  13           Kamber              236:5–6.                             information about Loon’s
                                               Declaration                                              profitability. Dowd
                                  14           (Excerpts of the                                         Decl. ¶ 11, ECF 497-1.
                                               Deposition of                                            Public disclosure would
                                  15           Christine S. Meyer,                                      expose Google to
                                               Ph.D.)                                                   competitive harm. Id.
                                  16
                                       497-8   Exhibit 6 to         GRANTED as to Google’s request: Contains confidential
                                  17           Kamber               17:1–18:12, 19:5–32:19.         information about Loon’s
                                               Declaration                                          navigational systems and its
                                  18
                                               (Plaintiff Space                                     technical development.
                                  19           Data Corporation’s                                   Dowd Decl. ¶ 12, ECF 497-
                                               July 3, 2018                                         1. Public disclosure would
                                  20           Amended                                              expose Google to
                                               Responses to                                         competitive harm. Id.
                                  21           Defendant Google
                                               LLC’s                GRANTED as to Space Data’s          Contains Space Data’s
                                  22
                                               Interrogatory Nos.   request:                            confidential technical,
                                               14 and 21)                                               business planning, and
                                  23                                   •   page 8, lines 24-25 & 27
                                                                                                        financial information,
                                  24                                   •   page 9, lines 1-2 (“critical including purported trade
                                                                           to” to “was not known”) & secrets. Knoblach
                                  25                                       5 (“about the” to “ability   Decl. ¶¶ 6–9, ECF 511-1.
                                                                           to”)                         Public disclosure would
                                  26                                   •   page 10, lines 25-26 (“NOC expose Space Data to
                                                                           center” to “reflected on”)   competitive harm. Id.
                                  27
                                                                       •   page 33, lines 17 (“related
                                  28                                       to” to “and”), 20-22

                                                                                   17
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 18 of 22




                                   1   ECF    Document to be                 Result                             Reasoning
                                       No.       Sealed:
                                   2                                  (“balloons spaced” to
                                   3                                  “based upon”), 23
                                                                      (“knowledge that” to “there
                                   4                                  are”), 24-25
                                                                      (“appropriately” to “by
                                   5                                  steering”) & 27 (start to “In
                                                                      particular”)
                                   6
                                                                  •   page 34, lines 1 (start to
                                   7                                  “knowledge of”), 3
                                                                      (“balloons” to “If only”),
                                   8                                  13-17, 18-20 (“silicone” to
                                                                      “This trade secret”), 21-26
                                   9                                  (“contains” to end of 26)
                                  10                              •   page 35, lines 7 (“achieve”
                                                                      to “through a”), 8
                                  11                                  (“combination of” to “as
                                                                      illustrated”), 13-16
                                  12                                  (“regarding the” to “as
Northern District of California
 United States District Court




                                                                      depicted”) & 21-28 (lettered
                                  13                                  bullet points)
                                  14                              •   page 36, lines 1-3 (lettered
                                                                      bullet points), 7-10 (lettered
                                  15                                  bullet points), 12-13
                                                                      (“effectively” to “with
                                  16                                  these”), 16-17 (“effectively”
                                                                      to “with these”), 20-21
                                  17
                                                                      (“effectively” to “with
                                  18                                  these”), 24-25 (“effectively”
                                                                      to “with these”) & 27
                                  19                              •   page 37, lines 1 (start to “is
                                                                      not”), 2 (“effectively” to
                                  20                                  with”), 10-28
                                  21                              •   page 38, lines 1-28 (entire
                                                                      page)
                                  22                              •   page 39, lines 1-7, 10-23 &
                                                                      26
                                  23                              •   page 40, lines 8-16 (bullet
                                                                      points)
                                  24
                                                                  •   page 41, line 13 (company
                                  25                                  name)
                                                                  •   page 42, lines 23-24
                                  26                                  (“there’s” to “just”).
                                  27                                                                   Space Data, the designating
                                                               DENIED as to the remainder.             party, does not seek to seal
                                  28                                                                   the remainder.
                                                                               18
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 19 of 22




                                   1   ECF      Document to be                   Result                          Reasoning
                                       No.         Sealed:
                                   2   497-9   Exhibit 9 to        GRANTED as to Google’s request: Contains confidential
                                   3           Kamber              the entire document.            information about Loon’s
                                               Declaration                                         design, strategy, and
                                   4           (GOOG-SD-                                           function. Dowd Decl. ¶ 13,
                                               0135538)                                            ECF 497-1. Public
                                   5                                                               disclosure would expose
                                                                                                   Google to competitive harm.
                                   6                                                               Id.
                                   7   497-10 Exhibit 11 to        GRANTED as to Google’s request:      Contains confidential
                                              Kamber               30:15–19, 31:2–3, 31:6–8, 34:7–      information about Google’s
                                   8          Declaration          35:7, 35:11–37:5, 37:10–38:4,        business development,
                                   9          (Plaintiff Space     38:5–23, 39:1–3, 39:8–26, 40:10–     practices, and strategy,
                                              Data Corporation’s   15, 43:24–25, 45:11–16, 45:24–       including methods Google X
                                  10          July 10, 2018        46:4, 46:6–52:2, 52:10–13, 52:19–    uses to select projects for
                                              Amended              27, 53:2–4, 53:21–54:16, 54:21–      development. Dowd
                                  11          Responses to         55:21, 56:3–24, 56:25, 57:1–9,       Decl. ¶ 14, ECF 497-1.
                                              Defendant Google     57:10, 57:11, 57:13, 59:12, 60:12–   Public disclosure would
                                  12          Inc.’s Amended
Northern District of California




                                                                   16, 62:5–9, 62:12–20, 63:7–11.       expose Google to
 United States District Court




                                  13          First Set of                                              competitive harm. Id.
                                              Interrogatories
                                  14          Nos. 1, 6, and 7)    GRANTED as to Space Data’s         Contains Space Data’s
                                                                   request:                           confidential technical,
                                  15                                                                  business planning, and
                                                                      •   page 20, line 3
                                                                                                      financial information,
                                  16                                  •   page 21, lines 10 (dollar
                                                                                                      including purported trade
                                                                          amount) & 26-27 (“balloon”
                                  17                                                                  secrets. Knoblach
                                                                          to “latex”)
                                                                                                      Decl. ¶¶ 7–9, ECF 511-1.
                                  18                                  •   page 29, lines 2-3 (dollar  Public disclosure would
                                                                          amounts)                    expose Space Data to
                                  19                                  •   page 33, lines 1-2 (company competitive harm. Id.
                                                                          names), 14 (“conversations
                                  20                                      with” to project”), 15
                                                                          (“coverage” to end) & 23-24
                                  21
                                                                          (dollar amounts)
                                  22                                  •   page 68, lines 24 (start to
                                                                          “already had”), 25
                                  23                                      (“determine that” to end),
                                                                          26 (start to “altitude”)
                                  24                                  •   page 69, line 10 (dollar
                                  25                                      amount).

                                  26                               DENIED as to the remainder.          Space Data, the designating
                                                                                                        party, does not seek to seal
                                  27                                                                    the remainder.
                                  28
                                                                                  19
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 20 of 22




                                   1   ECF       Document to be                  Result                         Reasoning
                                       No.          Sealed:
                                   2   497-11 Exhibit 12 to        GRANTED as to Google’s request:     Contains confidential
                                   3          Kamber               The following paragraphs and        information about Google’s
                                              Declaration          accompanying footnotes: 2:16–       business development,
                                   4          (Plaintiff Space     3:14, 3:22–11:7, 11:14–16, 11:19–   practices, and strategy,
                                              Data Corporation’s   22, 15:7–12, 15:13–15, 16:1–4,      including methods Google X
                                   5          PLR 3-8              18:11–20, 19:22–23, 23:3–8, 25:5–   uses to select projects for
                                              Disclosure)          8, 26:17–27:11, 29:15–19, 29:22–    development. Dowd
                                   6                               30:4, 30:9–11, 32:9–17, 33:5–13,    Decl. ¶ 15, ECF 497-1.
                                   7                               36:1 –15, 37:1–13, 38:22–39:8,      Public disclosure would
                                                                   39:12–24; nn. 1, 2.                 expose Google to
                                   8                                                                   competitive harm. Id.

                                   9                               GRANTED as to Space Data’s          Contains Space Data’s
                                                                   request:                            confidential technical,
                                  10
                                                                                                       business planning, and
                                                                      •   page 18, lines 1-2 (dollar
                                  11                                                                   financial information,
                                                                          amounts).
                                                                                                       including purported trade
                                  12                                                                   secrets. Knoblach
Northern District of California
 United States District Court




                                                                                                       Decl. ¶¶ 6, 9, ECF 511-1.
                                  13                                                                   Public disclosure would
                                                                                                       expose Space Data to
                                  14
                                                                                                       competitive harm. Id.
                                  15
                                                                                                       Space Data, the designating
                                                                   DENIED as to the remainder.
                                  16                                                                   party, does not seek to seal
                                                                                                       the remainder.
                                  17
                                           E.     ECF 519 (Plaintiff’s motion re Reply brief and exhibits)
                                  18
                                       ECF       Document to be                  Result                         Reasoning
                                  19   No.          Sealed:
                                  20   519-3    Plaintiff’s Reply to GRANTED as to Google’s request:   Contains confidential
                                                Defendants’          highlighted portions of 3:27;     information about Loon’s
                                  21            Opposition to        4:1-14; and 8:3-4.                navigational systems and its
                                                Plaintiff’s Daubert                                    research and development
                                  22            Motion                                                 plans. Werdegar Decl. ¶ 6,
                                                                                                       ECF 522-1. Public
                                  23
                                                                                                       disclosure would expose
                                  24                                                                   Google to competitive harm.
                                                                                                       Id.
                                  25
                                                                   DENIED as to the remainder.         Google, the designating
                                  26                                                                   party, does not seek to seal
                                  27                                                                   the remainder.

                                  28
                                                                                   20
                                       Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 21 of 22




                                   1   ECF      Document to be                    Result                           Reasoning
                                       No.         Sealed:
                                   2   519-4   Exhibit 22 to Hosie DENIED.                                Google, the designating
                                   3           Declaration                                                party, does not seek to seal
                                                                                                          this document.
                                   4   519-5   Exhibit 24 to Hosie GRANTED as to Google’s request:        Contains confidential
                                   5           Declaration         ¶¶ 218 (last five lines, between the   information about Google’s
                                                                   words “serve.” and “despite”); 219     business development,
                                   6                               (last two lines, between the words     practices, and strategy,
                                                                   “an” and “which”).                     including evaluation of
                                   7                                                                      third-party partners.
                                                                                                          Werdegar Decl. ¶ 7,
                                   8                                                                      ECF 522-1. Public
                                   9                                                                      disclosure would expose
                                                                                                          Google to competitive harm.
                                  10                                                                      Id.

                                  11                               DENIED as to the remainder.            Google, the designating
                                                                                                          party, does not seek to seal
                                  12
Northern District of California




                                                                                                          the remainder.
 United States District Court




                                  13   519-6   Exhibit 26 to Hosie GRANTED as to Google’s request:        Contains confidential
                                               Declaration         Body Paragraphs and all                information about Loon’s
                                  14                               accompanying footnotes: ⁋⁋ 162-        navigational systems and its
                                  15                               167; 237-241; 288-292; 308; 366        technical development.
                                                                   (two lines on page 214); 367 (first    Werdegar Decl. ¶ 8, ECF
                                  16                               four lines); 370-75;                   522-1. Public disclosure
                                                                                                          would expose Google to
                                  17                               Footnotes: n.534, 535, 537;            competitive harm. Id.
                                  18
                                                                   Images: Image below ⁋ 166; image
                                  19                               above ⁋ 292; images above ⁋ 371
                                                                   on page 216; images below ⁋ 371
                                  20                               on page 217; and both images on
                                                                   page 218.
                                  21
                                                                   DENIED as to the remainder.            Google, the designating
                                  22
                                                                                                          party, does not seek to seal
                                  23                                                                      the remainder.
                                       519-7   Exhibit 32 to Hosie GRANTED as to Google’s request: Contains confidential
                                  24
                                               Declaration         highlighted portions of 1:10-11 and information about Loon’s
                                  25                               1:22.                               navigational systems and its
                                                                                                       technical development.
                                  26                                                                   Werdegar Decl. ¶ 9, ECF
                                                                                                       522-1. Public disclosure
                                  27                                                                   would expose Google to
                                                                                                       competitive harm. Id.
                                  28
                                                                                    21
                                        Case 5:16-cv-03260-BLF Document 543 Filed 05/30/19 Page 22 of 22




                                   1     ECF       Document to be                    Result                          Reasoning
                                         No.          Sealed:
                                   2                                  DENIED as to the remainder.           Google, the designating
                                   3                                                                        party, does not seek to seal
                                                                                                            the remainder.
                                   4     519-8    Exhibit 34 to Hosie GRANTED as to Google’s request: Contains confidential
                                   5              Declaration         6:24-6:26; 22:1-3; 22:5 (email  information about Loon’s
                                                                      address only).                  navigational and operational
                                   6                                                                  systems. Werdegar
                                                                                                      Decl. ¶ 10, ECF 522-1.
                                   7                                                                  Public disclosure would
                                                                                                      expose Google to
                                   8                                                                  competitive harm. Id.
                                   9
                                                                      DENIED as to the remainder.           Google, the designating
                                  10                                                                        party, does not seek to seal
                                                                                                            the remainder.
                                  11

                                  12
Northern District of California




                                       III.   CONCLUSION
 United States District Court




                                  13
                                              For the foregoing reasons, the sealing motions at ECF 479, 482, 494, 497, and 519 are each
                                  14
                                       GRANTED IN PART and DENIED IN PART. For any request that has been denied and the
                                  15
                                       properly unredacted or lesser redacted document consistent with this order has not been filed, the
                                  16
                                       submitting party must file the unredacted (or lesser redacted) documents into the public record no
                                  17
                                       earlier than 4 days and no later than 10 days from the filing of this order. Civ. L.R. 79-
                                  18
                                       5(e)(2).
                                  19

                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: May 30, 2019
                                  22
                                                                                       ______________________________________
                                  23                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       22
